Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 6 June 2022 are acknowledged.  Claims 1-19 are currently pending.   Claims 17 and 19 were previously withdrawn (non-elected invention).  Claims 1-14 and 18 are currently amended.  Claims 1-16 and 18 are examined on the merits within. 

Withdrawn Objections/Rejections
2.	Applicants’ arguments, filed 6 June 2022, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 1 and 12 have been withdrawn.  The 35 U.S.C. 112(b) Rejections of claims 1-16 and 18 are withdrawn in view of the claim amendments. 

Maintained Rejections
Claim Rejections – 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-16 and 18 is/are again rejected under 35 U.S.C. 103 as being unpatentable over Nwachukwu et al. (U.S. Patent Application Publication No. 2017/0274110) in view of Ravidat et al. (EP2708593A1). 
	Regarding instant claims 1 and 5, Nwachukwu et al. teach a freshening composition comprising a perfume raw material and carrier.  See abstract.  The carrier is water in amounts of 85 to 99.5%.  See paragraph [0061]. Volatile aldehydes have a Clog P value of 3 or more.  See paragraph [0025]. The composition may also comprise solubilizers such as nonionic surfactants. The solubilizer is present in amounts of 0.01 to 3%. See paragraphs [0045-0047].
	Regarding instant claim 6, the composition may comprise a surfactant as a solubilizing aid selected from anionic, nonionic, cationic, amphoteric or zwitterionic surfactants in amounts of 0.01 to 3%.  See paragraphs [0045-0047].
	Regarding instant claims 7-9, if monohydric alcohols (i.e., ethanol) are present, they are present in amounts less than 1% (i.e., substantially free).  See paragraph [0061].
	Regarding instant claim 10, the composition comprises cyclodextrin.  See paragraph [0038]. 
	Regarding instant claims 11-12, the composition comprises 0.0001 to 5% of perfume raw materials selection from ethyl vanillin.  See paragraph [0030].  
	Regarding instant claims 15-16, the composition comprises C4-C12 thio-damascone.  See paragraph [0003]. 
	Regarding instant claim 18, the composition can be within a pressurized or unpressurized sprayer including plastic.  See paragraph [0066]. 
	Nwachukwu et al. do not teach the ethoxylated phenol of formula 1.
	Ravidat et al. teach an aqueous fabric composition comprising perfume microcapsules.  The composition comprises 0 to 3% nonionic surfactant.  See abstract. The composition comprises 0.02 to 2% perfume and from 50 to 99.9% water.  See paragraph [0007].  Non-ionic surfactants include C6-C12 alkyl phenol alkoxylates wherein the alkoxylate units are a mixture of ethyleneoxy and propyleneoxy units.  See paragraph [0033]. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one known nonionic surfactant with another to yield predictable results since Ravidat et al. teach that C6-C12 alkyl phenol alkoxylates are effectively combined in perfume containing compositions used for fabrics.  It would have been well within the purview of the skilled artisan to select ethyleneoxy, propyleneoxy, or a combination of the two, as substituents to the phenol group of the nonionic surfactant since these are commonly known alkyl phenol alkoxylate groups.  Since Nwachukwu et al. teach 0.01 to 3% solubilizer and 0.0001 to 5%, the ratio of ethoxylated phenol to perfume falls within the range of 0.01:1 to 9000:1 when substituted with the nonionic surfactant of Ravidat et al.  

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-16 and 18 are again provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/864176 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to a freshening composition comprising water, a perfume with a ClogP value greater than 1, and an alkoxylated aromatic compound.  The only difference lies in the fact that the alkoxylated compound of Application No. 16/864176 can be various derivatives based on the alternative substituents.  However, when c=0, d=0, Q=O and R1=H, the alkoxylated compound meets the limitations of the alkoxylated phenol compound of the instant invention.  Thus the two are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	Applicants’ arguments filed 6 June 2022 have been fully considered but they are not persuasive. 
7.	Applicants argued, “Nwachukwu describes a freshening composition comprising over 6.6 times more nonionic surfactant than is allowed by claim 1.  Since Ravidat’s perfume is encapsulated in a shell, its teachings concerning a nonionic surfactant would not have been obvious to apply to Nwachukwu which requires a nonionic surfactant to solubilize perfume raw materials. The Examples in the specification show improved turbidity results.”
	In response to applicants’ arguments, claim 1 recites “at least 0.0015% by weight of the freshening composition of an alkoxylated phenol.  Thus the values of 0.01 to 3% nonionic solubilizer read on this limitation and are not precluded by the claim.  
	In response to applicants’ argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the prior art of Nwachukwu et al. teach the presence of nonionic solubilizers in freshening compositions comprising perfume raw materials.  The prior art of Ravidat teaches the ethoxylated phenol of formula 1 is a nonionic surfactant and known to be effective when in combination with perfume raw materials, i.e., no adverse reactions occur.  Thus the two nonionic surfactants are deemed functional equivalents.  It is not through hindsight reconstruction but instead substitution of functionally equivalent compounds to yield predictable results through which the claimed invention is arrived. 
	Table 9 shows the difference in turbidity in compositions comprising hexaethylene glycol phenyl ether versus diethylene glycol phenyl and ethylene glycol phenyl ether.  Although the data shows that the composition is clear with hexaethylene glycol phenyl ether and turbid with diethylene glycol phenyl and ethylene glycol phenyl ether, only one value of ether was used, i.e., 3%.  However the claims are directed to a value of at least 0.0015%.  It cannot be determined if similar results are achieved at the lowest and highest possible amounts of phenyl ether.  In addition, the Examples comprise different agents that are not claimed and thus are not commensurate in scope with the claims. 
	With regards to Table 11, the comparison is regarding ethanol instead of ethoxylated phenol .  However, the examples do not describe which type of ethoxylated phenol is used.  In addition, ethanol and ethoxylated phenol are used in amounts of 3% which does not cover the entire range claimed, specifically the lower and upper endpoints. The Examples comprise different agents that are not claimed and thus are not commensurate in scope with the claims. 
	Regarding Table 13, a composition comprising polyethylene glycol phenyl ether is compared to a composition without the phenyl ether.  The phenyl ether is added in an amount of 4.9%.  It cannot be determined if similar results are achieved at the lowest and highest possible amounts of phenyl ether.  In addition, the Examples comprise different agents that are not claimed and thus are not commensurate in scope with the claims. 
	Table 15 compares a premix of ethoxylated phenol and perfume compared to a composition without the premix.  However this is not commensurate in scope with the claim that is directed to water, perfume raw material and alkoxylated phenol.  In addition, Table 15 compares improved turbidity based on a specific ratio, which is not claimed.  The Examples comprise different agents that are not claimed and thus are not commensurate in scope with the claims. 
	Table 16 is directed to ethoxylated phenols having an average degree of ethoxylation from 6 to 15 for solubilizing Perfume that has 80% of PRM having a ClogP from 3 to 10.  However, these examples do not meet the lower limitation of degree of alkoxylation of 3 or lower limitation of ClogP of 1.  In addition, the Examples comprise different agents that are not claimed and thus are not commensurate in scope with the claims. 
	A determination of unexpected superiority could not be made from the Examples. 
	Thus this rejection is maintained.
 
8.	Applicant has requested that the provisional rejections be held in abeyance until patentable subject matter is identified.  However, this request cannot be considered, especially in view that no patentable subject matter has yet been identified.   
	The obviousness double patenting rejections are hereby maintained.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
10.	No claims are allowed at this time.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/            Primary Examiner, Art Unit 1615